Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 28, 2020

The Court of Appeals hereby passes the following order:

A19A2104. KANLICA v. THE STATE.

      In February 2015, Tansu Kanlica pleaded guilty to two counts of homicide by
vehicle and serious injury by vehicle, and the trial court sentenced him to a 15-year
term of confinement, followed by a consecutive 5-year term of confinement for the
second homicide by vehicle and concurrent 5-year term of confinement for the serious
injury by vehicle charge. Kanlica filed a motion for reduction of sentence, which
motion the trial court granted, on June 28, 2017.1 Kanlica then filed a motion to
vacate a void sentence, which the trial court denied. Kanlica appeals this ruling.
      A direct appeal may lie from an order denying a motion to vacate or correct a
void sentence only if the defendant raises a colorable claim that the sentence is, in
fact, void.2 “Motions to vacate a void sentence generally are limited to claims that —
even assuming the existence and validity of the conviction for which the sentence was
imposed — the law does not authorize that sentence, most typically because it
exceeds the most severe punishment for which the applicable penal statute provides.”3



      1
       The court modified Kanlica’s sentence to a 10-year term of confinement for
count 1, a 15-year term to be served on probation for count 2 (running consecutive
to count 1), and a 15-year term to be served on probation for count 3 to be served
concurrent to count 2.
      2
        See Harper v. State, 286 Ga. 216, 217, n. 1 (686 SE2d 786) (2009); Burg v.
State, 297 Ga. App. 118, 119 (676 SE2d 465) (2009).
      3
          von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446) (2013).
When a sentence is within the statutory range of punishment, it is not void.4
      Kanlica argues that his ten-year sentence for the first count of homicide by
vehicle should instead be three years because that is the minimum sentence and no
aggravated factors existed in his case. Nevertheless, ten years for homicide by vehicle
is a permissible sentence, and there is no statutory requirement for aggravation
implicated by the offense at issue.5 Because Kanlica’s sentence falls within the
applicable range of punishment, he has not raised a colorable void sentence claim.
Accordingly, this appeal is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/28/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      4
          See Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004).
      5
        See OCGA § 40-6-393 (a) (sentence for homicide by vehicle is “not less than
[3] nor more than 15 years”).